IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

SIMON TUSHA,
J.T.
Plaintiff,
V Civil No. 1:21-cv-00494-RGA

PEDIATRIC ASSOCIATES, P.A.,
ANN M. MASCIANTONIO, M.D.,
Defendants.

MOTION TO WITHDRAW PLAINTIFF'S MOTION TO COMPEL PRODUCTION OF
DOCUMENTS
Simon Tusha, Plaintiff, pro se, hereby requests permission from the Court
to withdraw his Motion to Compel Production of Documents. Plaintiff has
received certain documents to supplement his complaint by exhibits to his reply
to the Defendant's response and the Motion is no longer necessary. For this

reason and good cause shown, Plaintiffs asks that the Motion be withdrawn.

Respectfulysubmitted,

 

 

 

Simon Tusha, Plaintiff, pro se El IL, Ee 'D)

1060 Hidden Moss Drive ol
Cockeysville, Maryland 21030 JUN 2 1 2021

 

 

 

 

 

 

 

US DISTRICT COURT
DISTRICT OF DELAWARE

 

 

 
CERTIFICATE OF SERVICE
|, Simon Tusha, hereby certify that | have placed a true and correct copy of
this document in the U.S. Mail, postage pre-paid, to be served upon the following

parties listed below:

ECKERT SEAMANS CHERIN & MORRIS JAMES LLP

MELLOTT, LLC Joshua H. Meyeroff (#5040)
Colleen D. Shields, Esq. (No. 3138) Phillip M. Casale (#5727)
Alexandra D. Rogin, Esq. (No. 6197) 500 Delaware Avenue, Suite 1500
222 Delaware Avenue, 7th Floor P.O. Box 2306

Wilmington, DE 19801 Wilmington, DE 19899-2306
Telephone: (302) 574-7400 (302) 888-6901

Fax: (302) 574-7401 Attorneys for Defendant

Counsel for Defendants Ann M. Masciantonio, M.D

 

Simon Tusha Pro Se
 

 

 

 

 

 

ae.
Fsc
PRESS FIRMLY TO SEAL =. PRES! soa? al oe 6 . 35
RIORITY |
| “

 
   

DISTRICT

 

=LAT
=NVELOPE

INE RATE @ ANY WEIGHT

scan the QR code.

To schedule free Package sae 95 !

 
  

4
i

USPS.COM/PICKUP

S°

 
 

*

 

VAMC

PS10001000006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES

Ba POSTAL SERVICE © ae

 

FRON: (russe pew

Swed “Tat hA

1060 [\dden Mess DAH
Cockeysulle WD 4$Fet

lo sO

   
  

yaa asm at Cum LD

 

etktes ne "s signature; OF 2)

 

PRIORITY
EXPRESS

prone (YD Fo7Tre

 

I

 

incu

Ed 391 102 4e?

  

ORIGIN (POSTAL SERVICE U

PAYMENT BY ACCOUNT (it applicable)
USPS* Corporate Acct. No.

   
  
 

   

Eiatel) As aie

 
 

Federal Agancy Acct. No. or Postal Service™ Acct. No.

Oi miitary

 

  
 
 
  

W SIGNATURE REQUIRED Note: The mailer must check the “Signatura Required" box if the maier: 1)
addressee additional insurance; OA 3) Purchases COD service; OF 4)

 

 

 

Purchases
furchases Retum Receipt servica. Ifthe box is not checked, tie Postal Service wil leave tha item in the addressee's|
attempting ?

 

mail receptacie or oth

Delivery Options

No Saturday Deilvery (delivered next business day)
 Sundayitoliday Delivery Required (additional tee, where available")
(DD 10:30 AM Delivery Required (additional fee, where available*)

Clete) Ve Coser
B1Y North Keo S4-

Wylie Math \

ZIP + 4% (U.S, ADDRESSES ONLY)

e

 

Tin Accopifd
*Relor to USPS.com? ar local Post Cifice™ for availabilty. ] . [
| TO: unas pan Prone Pex, - =

!7 © ol - 3S 19 _

 

 

Olam

yi 5

[1-Day 2-Day Oro
oc Scheduled Delivery Date Postage
(MM)

e 7 ‘
Was (Hits 2h-25
ple / é \f-

| Date Accepted (MMVODIYY) i 4 | Tima insurance Fet COD Fee
30 AM 3:00 PM
Mb [Ll s
10:30 AM Delivery Fee Return Receipt Fee | Live Animal

$ $

 

Transportation Fee

 

Specal Handing Fragile

$ $

Sunday Houday Premium Fee

 

Weight _e

tos, ozs.

 

 

 
  

Delivery Atemet (MMDO/YY)| Time

 

KI
DELIVERY (POSTAL SERVICE USE ONL

Acceptance Employee intiais

ry

Oam
Orem

Total Postage & Fees

 

 

Employee Signature

» Ib. 3S

 
    

 

™ For pickup or USPS Tracking”, visit USPS.com or call 800-222-1811.
@ $100.00 insurance included.

Fie) PEEL FROM THIS CORNER
:

EP13F May 2020
OD: 12 1/2 x9 1/2

Detwery Attempt (MMDO/VY)| Time

 

 

Oam
Opu

 

Empicyes Signature

 

 

LABEL 11-8, MARCH 2019

PSN 7690-02-000-9996

am:
@:
5 a

*
ee?

 

[Ex

UNITED STATES
POSTAL SERVICE.

| |

 

This packaging is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail Express® shipments,
Misuses may be a violation of federal law. This package Is not for resale. EP13F © U.S. Postal Service; May 2020; All rights reserved.
